Citation Nr: 0407387	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an award of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for 
enrollment in a flight training course beginning in January 
2002.  


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from June 1996 to June 2000.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO).  


FINDING OF FACT

The appellant was not in receipt of at least a valid second-
class medical certificate at the time he began his flight 
training in January 2002.  


CONCLUSION OF LAW

The criteria for an award of educational benefits under 
Chapter 30, Title 38, United States Code, for enrollment in a 
flight training course beginning in January 2002, have not 
been met.  38 U.S.C.A. § 3034 (West 2002); 38 C.F.R. 
§§ 21.4235, 21.4263 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant requests that he be compensated for a course of 
flight training he received at an aeronautical school 
beginning in January 2002.  The claim for this benefit was 
denied upon the finding that at the time the appellant began 
his training, he did not have a current Class II medical 
certificate, as required by VA regulations.  

Although the appellant had a Class I medical certificate, it 
was based upon a medical examination conducted over a year 
prior to beginning his training, and was therefore not valid.  
The appellant argues that he presently has the requisite 
medical certification and the appeal should therefore be 
granted.


Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that as a matter of law, the claim must be denied.

Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces after 
June 30, 1985, and who serves at least three years of 
continuous active duty.  38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. § 21.7042 (2003).

In May 2002, the RO received a VA Forms 22-6553c, Monthly 
Certification of Flight Training, which indicated enrollment 
in flight courses with Westwind School of Aeronautics that 
began on January 1, 2002.  These documents indicated that the 
appellant held a Class I medical certificate, with his last 
examination on October 10, 2000.  Thereafter, in July 2002, 
the RO received VA Forms 22-1999, Enrollment Certification, 
certified by Westwind School of Aeronautics, that the 
appellant was enrolled in flight training courses which began 
on January 28, 2002.  These documents reported that the 
appellant held a Class I medical certificate with the last 
examination in October 2000.  

Subsequently, the appellant was notified that VA could not 
award benefits for a flight program at Westwind School of 
Aeronautics as he did not have a Class II medical certificate 
at the commencement of his training.  The appellant was 
notified that Westwind School of Aeronautics reported that 
the appellant's most current medical certificate date was 
October 10, 2000.  

The appellant does not dispute that he did not have a Class 
II medical certificate at the time he began his flight 
training in January 2002.  Instead, it was argued that the 
appellant demonstrated that he had the necessary health 
requirements to pass a Class I medical examination, as one 
was issued in September 2002.  It was also argued that a 
Class I medical certificate expires at the terminus of three 
years of its issue; and that certain provisions of the FAA 
regulation extend the period of efficacy for a Class I 
medical certificate.  

The pursuit of flight training may be approved for an 
individual entitled to educational assistance benefits if (1) 
such training is generally accepted as necessary for the 
attainment of a recognized vocational objective in the field 
of aviation; (2) the veteran possesses a valid private 
pilot's license and meets the medical requirements necessary 
for a commercial pilot's license; and (3) the flight school 
courses meet Federal Aviation Administration (FAA) standards 
and are approved by the FAA and the State approving agency.  
38 U.S.C.A. § 3034.  Except for two instances which are not 
applicable in the instant case, at least a second-class 
medical certificate is required during enrollment periods.  
The certificate shall be approved by the FAA and a copy shall 
be maintained by the school.  38 C.F.R. § 21.4263(a)(2).  
Thus, in the instant case, VA governing legal criteria 
require that to receive educational assistance benefits for 
flight training in this case, an individual must meet the 
medical requirements for a commercial pilot's license at the 
time the student enters training.

A Class II medical certificate is valid for VA purposes for 
one year from the date issued, the date of examination.  See 
VBA Manual, M22-4, Part IV, Ch. 2, Par. 2.02(b)(1) (2003).  A 
review of Federal Aviation Regulation § 61.23(b) (governing 
the duration of medical certificates), indicates that a Class 
II medical certificate expires at the end of the last day of 
the 12th month after the month of the date of examination 
shown on the certificate, for operations requiring a 
commercial pilot certificate or an air traffic control tower 
operator certificate; and the 24th month after the month of 
the date of examination shown on the certificate, for 
operations requiring only a private, recreational, or student 
pilot certificate.

The Board fully appreciates the appellant's contentions.  
However, as noted above, VA regulations, in the appellant's 
case, require that he meet the medical requirements for a 
commercial pilot's license in order to receive educational 
assistance benefits for flight training regardless of whether 
the appellant was only required to possess a valid private 
pilot's certificate.  Thus, despite the fact that Federal 
Aviation Regulation § 61.23 deems a Class II medical 
certificate to be valid for 24 months after the date of 
examination shown on the certificate for operations requiring 
a private, recreational, or student pilot certificate, VA 
legal criteria require an individual pursuing the type of 
flight training pursued by the veteran to meet the more 
stringent medical requirements for operations requiring, in 
pertinent part, a commercial pilot's license.  In order to be 
eligible for Chapter 30 educational assistance benefits for 
the flight training course during the period in question the 
appellant must have held a valid Class II medical certificate 
during his entire period of enrollment in such course.  In 
the instant case, the veteran's Class I medical certificate 
was valid for six months and then reverted to a Class II for 
another six months.  Therefore, his medical certificate 
expired in October 2001, one year from the date of issue.  

The Board is bound by the governing legal criteria in this 
case.  As the appellant did not hold a valid medical 
certificate at the beginning of flight training at Westwind 
School of Aeronautics in January 2002, there is no legal 
basis to award entitlement to Chapter 30 educational benefits 
for that period of training.  Where the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An award of educational assistance benefits under Chapter 30, 
Title 38, United States Code, for enrollment in a flight 
training course beginning in January 2002, is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



